Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 7, 10, 15, 16, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondabathini et al. US 9,831,668 in view of Oresti US 2019/0252877 and Ahmed et al. US 9,996129 and Bourgeau US 2010/0118574.

Kondabathini teaches:
1, 7. An offshore platform, comprising: 
An electrical energy generator (see 118, FIG1); and 


Kondabathini fails to teach:
1) Said electrical energy generator comprising a storage device (arguably a generator is broadly an “electrical energy storage device” however in the interest of compact prosecution, an explicit reference is provided); and 
2) a diode comprising a first terminal and a second terminal, wherein the first terminal is connected to the load and a positive terminal of the electrical energy storage device, the second terminal is connected to a power cable, the power cable is connected to an onshore power supply system, and the diode is configured to when no upstream fault occurs, allow direct electric current (DC) to flow from the power cable to the load to charge the electrical energy storage device (read “forward biased” allowing current flow), where the upstream fault in the power cable or the onshore power supply system and when the upstream fault occurs, and prevent electric current to flow from the electrical energy storage device to the power cable (read revered biased blocking current blocking).  
3) Said diode supporting a power rating from 20 HP to multiple HP. 

1) Oresti teaches a drilling rig power system (spec. para. 76) comprising a generator and battery storage battery, see FIG7.
It would have been obvious to one of ordinary skill in the art to provide said electrical energy storage device as taught by Oresti in place of or in addition to said generator of Kondabathini with the motivation to take advantage of the battery lack of moving parts therefore 
2) Ahmed teaches a diode (56, FIG1) comprising a first terminal and a second terminal, wherein the first terminal is connected to a load (ie at 12, FIG1) and a positive terminal of the electrical energy storage device (of battery 52, FIG1), the second terminal is connected to a power a cable (ie said connection between the diode and 54), the power cable is connected to an onshore power supply system (grid 14), and the diode is configured to direct electric current to flow from the power cable to the load and prevent electric current to flow from the electrical energy storage device to the power cable.  
It would have been obvious to one of ordinary skill in the art to provide said diode on the DC line as taught by Ahmed thereby providing said diode configured to when no upstream fault occurs, allow direct electric current (DC) to flow from the power cable to the load to charge the electrical energy storage device (read “forward biased” allowing current flow) and prevent electric current to flow from the electrical energy storage device to the power cable (read revered biased blocking current blocking), with the motivation to add protection and prevent reverse current from the power supply system, as is known in the art. 

3) First, it is noted that the power rating of a diode simply refers to the desired value/size of said diode, as such, it would have been an obvious matter of design choice to size said diode supporting a power rating from 20 HP to multiple HP, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); and/or
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, Bourgeau teaches diode supporting a power rating from 20 HP to multiple HP (see para 9 noting teaching of diodes supporting megawatt applications. It would have been obvious to one of ordinary skill in the art to provide said sized diodes as taught by Bourgeau into the system of Kondabathini/Ahmed to provide a known and desired diode to both realize and be capable of handling the desired power of the system. 


Kondabathini teaches:
10, 15. A method of providing power supply to an offshore platform, comprising: 
Providing from an onshore power supply system (150, FIG1), electrical power to a load (116) on the offshore platform through a power cable (power cable of 102); 
providing power from an electrical energy generator (see 118, FIG1); and 
when an upstream fault occurs, providing, from the electrical energy generator, direct current (DC) power to the load on the offshore platform.  
  

Kondabathini fails to teach:

a diode comprising a first terminal and a second terminal, wherein the first terminal is connected to the load and a positive terminal of the electrical energy storage device, the second terminal is connected to a power cable, the power cable is connected to an onshore power supply system, and the diode is configured to when no upstream fault occurs, allow direct electric current (DC) to flow from the power cable to the load to charge the electrical energy storage device (read “forward biased” allowing current flow), where the upstream fault in the power cable or the onshore power supply system and when the upstream fault occurs, and prevent electric current to flow from the electrical energy storage device to the power cable (read revered biased blocking current blocking); and
Said diode supporting a power rating from 20 HP to multiple HP. 


Oresti teaches a drilling rig power system (spec. para. 76) comprising a generator and battery storage battery, see FIG7.
It would have been obvious ot one of ordinary skill in the art to provide said electrical energy storage device as taught by Oresti in place of or in addition to said generator of Kondabathini with the motivation to take advantage of the battery lack of moving parts therefore increased reliability over a generator and the fact that a battery power source is a known equivalent to a generator. 
Ahmed teaches a diode (56, FIG1) comprising a first terminal and a second terminal, wherein the first terminal is connected to a load (ie at 12, FIG1) and a positive terminal of the electrical energy storage device (of battery 52, FIG1), the second terminal is connected to a power a cable (ie said connection between the diode and 54), the power cable is connected to an onshore power supply system (grid 14), and the diode is configured to direct electric current to flow from the power cable to the load and prevent electric current to flow from the electrical energy storage device to the power cable.  
It would have been obvious to one of ordinary skill in the art to provide said diode on the DC line as taught by Ahmed thereby providing said diode configured to when no upstream fault occurs, allow direct electric current (DC) to flow from the power cable to the load to charge the electrical energy storage device (read “forward biased” allowing current flow), where the upstream fault in the power cable or the onshore power supply system and when the upstream fault occurs, and prevent electric current to flow from the electrical energy storage device to the power cable (read revered biased blocking current blocking) with the motivation to add protection and prevent reverse current from the power supply system, as is known in the art. 

First, it is noted that the power rating of a diode simply refers to the desired value/size of said diode, as such, it would have been an obvious matter of design choice to size said diode supporting a power rating from 20 HP to multiple HP, since such a modification would have involved a mere change in size of a component and change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955); and/or
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Furthermore, Bourgeau teaches diode supporting a power rating from 20 HP to multiple HP (see para 9 noting teaching of diodes supporting megawatt applications. It would have been obvious to one of ordinary skill in the art to provide said sized diodes as taught by Bourgeau into the system of Kondabathini/Ahmed to provide a known and desired diode to both realize and be capable of handling the desired power of the system. 


Kondabathini further teaches:
2, 19, 16, 20. The offshore platform of claim 1, wherein the power cable transmits direct current (DC) from the onshore power supply system to the offshore platform (see FIG1).  


Claims 3, 4, 11, 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondabathini et al. US 9,831,668 in view of Oresti US 2019/0252877 and Ahmed et al. US 9,996129 and Kieferndorf et al. WO2014/037583.

Kondabathini teaches said platform comprising motors, drills and/or “other powered equipment commonly found on an off-shore drilling platform” however fails to explicitly teach:

	Kieferndorf teaches an offshore platform comprising a load comprises an electrical submersible pump (ESP) that is configured to pump fluid (see page 1, lines 5-18).
	It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate said ESP into the system of  Kondabathini with the motivation to facilitate desirable equipment in an offshore platform usable and desirable for the petroleum industry.

Kondabathini in combination of Oresit (see 103 above) further teaches: 
4, 12. The offshore platform of claim 3/11, wherein the ESP is powered by DC power (noting said battery of Oresit in combination or replacement of the generator power source taught by Kondabathini used to power said load(s)).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL CAVALLARI whose telephone number is (571)272-8541.  The examiner can normally be reached on The examiner can normally be reached on Monday-Friday, 10:00-18:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached at (571)272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



	
	
	/DANIEL CAVALLARI/            Primary Examiner, Art Unit 2836